DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: a typographical error. Claim 2 should read “wherein the catheter is configured to advance the implant” because as recited in claim 1, the implant is a component of the device, wherein the catheter having an inner core is configured to advance the implant. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11-13, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the contact member" in line 2. There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the body portion of the implant" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the securing element” in line 1 and "the contact member" in line 2. There is insufficient antecedent basis for these limitations in the claim. Claims 12 and 13 are also rendered indefinite due to their dependency from indefinite claim 11.
Claim 20 recites the limitation "the body portion of the implant" in line 5. There is insufficient antecedent basis for this limitation in the claim. Claim 21 is also rendered indefinite due to its dependency from indefinite claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 13-17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US Pub. No. 2015/0342612).
Regarding claim 1, Wu discloses a device (for example, see Figures 1-12) for treating a left atrial appendage (26) comprising an expandable implant (1) configured to move between a first state in which the implant is substantially collapsed (stretched state; for example, see paragraph 58) and a second state in which at least a portion of the implant is expanded (plum blossom shape; for example, see paragraph 58), and a catheter having an inner core (15) configured to advance the implant into the left atrial 
Regarding claim 2, Wu discloses the device [catheter] is configured to advance the implant (1) into the left atrial appendage (26) when the implant is in the first state (for example, see paragraph 58).
Regarding claim 3, Wu discloses the implant (1) is self-expandable (for example, see paragraph 53) such that the implant automatically moves from the first state to the second state when a restraint (sheath 13) is removed from the implant (for example, see paragraph 58).

Regarding claim 5, the second position is at least one-half of a complete rotation relative to the first position (for example, if the user rotates the system at least one-half a complete rotation relative to the first position).
Regarding claim 11, Wu discloses a retention member (23) configured to couple a securing element (19) with a contact member (any of support struts 4 of implant 1; for example, see Figures 8-9c and 11-12).
Regarding claim 13, Wu discloses the retention member (23) is movable to adjust a distance between the securing element (19) and the contact member (for example, see difference in distances between Figures 9a-9c).
Regarding claims 14-16, the catheter is structured as claimed and coupled to the implant and thus is configured to exert a torque on the implant (as applied by the user) to rotate the implant until a threshold predetermined torque level is reached after the implant has been moved to the second state and engaged with an inner wall surface of the left atrial appendage (the predetermined torque determined by the user), wherein the threshold predetermined torque level is from approximately 0.25 in-oz of torque to approximately 10 in-oz of torque (for example, if applied by the user at such a level), or from approximately 0.5 in-oz of torque to approximately 5 in-oz of torque (for example, if applied by the user at such a level).
Regarding claim 17, the device is configured to cause at least a tissue of a left atrium to constrict around an outer surface of a body portion of the implant when the implant is rotated from the first position to the second position (since the implant is 
Regarding claim 23, Wu discloses a system (for example, see Figures 1-12) for treating a left atrial appendage (26) comprising an implant (1) having a contact member (any of support struts 4 of implant 1; for example, see Figures 8-9c and 11-12) configured to move between a first state (stretched state) and a second state (plum blossom shape; for example, see paragraph 54), a catheter (15) configured to advance the contact member into the left atrial appendage and to cause the contact member to move from the first state to the second state so that an outside surface of the contact member engages with an inner wall surface of the left atrial appendage (for example, see paragraph 58 and Figure 10), wherein the catheter is structured as claimed and thus is configured to exert a torque on the contact member when at least a portion of the catheter is rotated (by a user) until a predetermine torque level is reached (the predetermined torque level determined by the user) to rotate the contact member from a first rotational position to a second rotational position so that the contact member can twist at least a portion of the left atrial appendage (for example, a user may rotate the entire system shown in Figure 6, a predetermined amount from a first rotational position to a second rotational position such that the contact member also rotates from a first rotational position to a second rotational position to twist at least a portion of the left atrial appendage; it is noted that since the contact member is structured as claimed and anchors 3 of the contact member embed within tissue upon deployment of the contact 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,219,462. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by the patent claims. Specifically, the patent claims also recite an expandable implant having a contact 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 3, 2022